DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2013/0236725 A1 to Yener et al. (hereinafter “Yener”).

Referring to Applicant’s independent claim 1, Yener teaches a shaped abrasive particle (See Abstract) comprising a body (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings) having a first major surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings), a second major surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings), and a side surface joined to the first major surface and the second major surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings), and wherein the body comprises at least one partial cut extending from the side surface into the interior of the body (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings).

    PNG
    media_image1.png
    312
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    525
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    305
    586
    media_image4.png
    Greyscale


Referring to Applicant’s claim 2, Yener teaches the partial cut comprises a two-dimensional shape selected from the group consisting of a polygon (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), an irregular polygon (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), irregular (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), and a combination thereof (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), wherein the partial cut comprises a two-dimensional shape selected from the group consisting of a triangle (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), a quadrilateral (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), a pentagon (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), and a combination thereof (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 3, Yener teaches the at least one partial cut comprises a rectangular two-dimensional shape as viewed from the top-down and defined by a first side surface, a second side surface and a third side surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 4, Yener teaches the body comprises at least one partial cut having a length (Lpc) and width (Wpc) and wherein the length of the partial cut (Lpc) is different than the width of the partial cut (Wpc) (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), or wherein the length is greater than the width (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).
 
Referring to Applicant’s claim 5, Yener teaches the partial cut extends through only a fraction of an entire width and/or length of the body (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 6, Yener teaches the partial cut comprises a length (Lpc) defining a longitudinal axis extending substantially perpendicular to the side surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 8, Yener teaches the body comprises a length defined by a longitudinal axis, a width defined by a lateral axis and a height defined by a vertical axis (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 9, Yener teaches the at least one partial cut extends through an entire height of the body (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 11, Yener teaches the body comprises at least two partial cuts (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 13, Yener teaches the partial cut comprises a plurality of partial cuts (pars. [0136-139], [0164-169]; FIGS. 13, 14, and 30-33; see above for marked-up copies of Yener’s drawings).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0236725 A1 to Yener et al. (hereinafter “Yener”) as applied to claims 1 and 11 above.

Referring to Applicant’s claim 7, Yener teaches the body is essentially free of a binder (pars. [0210-211] of Yener) and wherein the shaped abrasive particle comprises at least about 90 wt% alpha alumina for a total weight of the particle (par. [0223] of Yener).  The alpha alumina content taught by Yener renders obvious Applicant’s claimed range.  The alpha alumina content taught by Yener is the same as Applicant’s claimed range of “at least 90 wt%”. MPEP 2144.05 [R-10.2019] (I)  Yener teaches the mixture for forming the shaped abrasive particles disclosed therein may contain a minor amount of organic additive(s), e.g., binders, such as at least about 0.1 wt. % (pars. [0210-211] of Yener).  There is a reasonable expectation a person having ordinary skill in the art before the effective filing date of the present application would recognize appreciate a shaped abrasive particle whose composition is about 0.1 wt. % binder and over about 99 wt. % of alpha alumina is “essentially free of a binder” according to Applicant’s claim language.

Referring to Applicant’s claim 10, Yener teaches the at least one partial cut comprises a length (Lpc) and width (Wpc) (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).  Both Yener and Applicant utilize boehmite, i.e. alpha alumina, as the ceramic material for fabricating the shaped abrasive particle (par. [0206] of Yener; par. [0071] of Applicant’s specification as originally filed).  For instance, both Yener and Applicant utilize the identical or substantially identical precursor material, e.g., aluminum trihydroxide (par. [0206] of Yener; par. [0071] of Applicant’s specification as originally filed), precursor material liquid content (par. [0207] of Yener; par. [0072] of Applicant’s specification as originally filed), precursor material solid content (par. [0205] of Yener; par. [0070] of Applicant’s specification as originally filed), precursor material storage modulus (par. [0208] of Yener; par. [0073] of Applicant’s specification as originally filed), precursor material viscosity (par. [0209] of Yener; par. [0073] of Applicant’s specification as originally filed), and fabrication techniques (pars. [0213-232] of Yener; pars. [0079-92] of Applicant’s specification as originally filed).  Given all the identical or substantially identical materials and fabrication techniques when comparing Yener’s teachings and Applicant’s specification as originally filed, the resultant shaped abrasive particle of Yener likely exhibits and possesses a physical property and/or characteristic, e.g., strength, as Applicant’s claimed shaped abrasive particle.  Now, while Yener does not teach explicitly the strength and combination of characteristics of partial cut have a relationship configured to control the friability, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the strength of the resultant shaped abrasive particle is a critical aspect.  For instance, said person having ordinary skill in the art understands the shaped abrasive particle must exhibit and possess enough strength so that the particle does not crumble and fall apart in said person’s hand yet can withstand enough force in an intended grinding operation and environment.  And, when engineering and designing the shaped abrasive particle, said person having ordinary skill in the art will consider how physical characteristics, e.g., the partial cut dimensions and strength of material, impact the intended use so that the shaped abrasive particle actually works as intended.  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the resultant shaped abrasive particle of Yener exhibits and possesses “the combination of the length of the partial cut (Lpc), width of the partial cut (Wpc) and strength of the body have a relationship configured to control the friability of the body”.  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the resultant shaped abrasive particle of Yener can do so given the shaped abrasive particles of both Yener and Applicant utilize identical or substantially identical materials and fabrication techniques (pars. [0205-209], [0213-232] of Yener; pars. [0070-73], [0079-92] of Applicant’s specification as originally filed).

Referring to Applicant’s claim 12, Yener teaches the shaped abrasive particles can be formed using a multiple sheets of material, multiple screens, and/or multiple holding blanks (par. [0258] of Yener).  For example, Yener teaches one process can include the use of a first screen, which is completely or partially filled with a first mixture, and provision of a second screen, which can be different in size, shape or orientation with respect to the first screen, and provision of a second mixture within the openings of the second screen (par. [0258] of Yener).  Yener teaches the first screen and second screen can have, but need not necessarily utilize, different size openings, different two-dimensional shapes of openings, and a combination thereof (par. [0258] of Yener).  Given how flexible Yener’s teachings are with respect to using multiple screens and/or holding blanks which can be different in size, shape or orientation to each other (par. [0258] of Yener), there is a reasonable expectation a resultant shaped abrasive particle can exhibit and possess voids having different size(s) and/or shape(s) and/or contour(s) from each other according to Applicant’s claim language.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0236725 A1 to Yener et al. (hereinafter “Yener”).

Referring to Applicant’s independent claim 14, Yener teaches a shaped abrasive particle (See Abstract) comprising a body (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings) having a first surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings), a second surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings), and a side surface joined to the first surface and the second surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see below for marked-up copies of Yener’s drawings).



    PNG
    media_image1.png
    312
    446
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    310
    458
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    295
    525
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    305
    586
    media_image4.png
    Greyscale

Yener teaches the at least one partial cut comprises a length (Lpc) and width (Wpc) (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).  Both Yener and Applicant utilize boehmite, i.e. alpha alumina, as the ceramic material for fabricating the shaped abrasive particle (par. [0206] of Yener; par. [0071] of Applicant’s specification as originally filed).  For instance, both Yener and Applicant utilize the identical or substantially identical precursor material, e.g., aluminum trihydroxide (par. [0206] of Yener; par. [0071] of Applicant’s specification as originally filed), precursor material liquid content (par. [0207] of Yener; par. [0072] of Applicant’s specification as originally filed), precursor material solid content (par. [0205] of Yener; par. [0070] of Applicant’s specification as originally filed), precursor material storage modulus (par. [0208] of Yener; par. [0073] of Applicant’s specification as originally filed), precursor material viscosity (par. [0209] of Yener; par. [0073] of Applicant’s specification as originally filed), and fabrication techniques (pars. [0213-232] of Yener; pars. [0079-92] of Applicant’s specification as originally filed).  Given all the identical or substantially identical materials and fabrication techniques when comparing Yener’s teachings and Applicant’s specification as originally filed, the resultant shaped abrasive particle of Yener likely exhibits and possesses a physical property and/or characteristic, e.g., strength, as Applicant’s claimed shaped abrasive particle.  Now, while Yener does not teach explicitly the strength and combination of characteristics of partial cut have a relationship configured to control the friability, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the strength of the resultant shaped abrasive particle is a critical aspect.  For instance, said person having ordinary skill in the art understands the shaped abrasive particle must exhibit and possess enough strength so that the particle does not crumble and fall apart in said person’s hand yet can withstand enough force in an intended grinding operation and environment.  And, when engineering and designing the shaped abrasive particle, said person having ordinary skill in the art will consider how physical characteristics, e.g., the partial cut dimensions and strength of material, impact the intended use so that the shaped abrasive particle actually works as intended.  For these reasons, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the resultant shaped abrasive particle of Yener exhibits and possesses “the combination of the length of the partial cut (Lpc), width of the partial cut (Wpc) and strength of the body have a relationship configured to control the friability of the body”.  A person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the resultant shaped abrasive particle of Yener can do so given the shaped abrasive particles of both Yener and Applicant utilize identical or substantially identical materials and fabrication techniques (pars. [0205-209], [0213-232] of Yener; pars. [0070-73], [0079-92] of Applicant’s specification as originally filed).

Referring to Applicant’s claim 15, Yener teaches the partial cut comprises a two-dimensional shape selected from the group consisting of a polygon (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), an irregular polygon (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), irregular (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), and a combination thereof (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), wherein the partial cut comprises a two-dimensional shape selected from the group consisting of a triangle (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), a quadrilateral (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), a pentagon (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), and a combination thereof (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 16, Yener teaches the body comprises at least one partial cut having a length (Lpc) and width (Wpc) (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings) and wherein the length of the partial cut (Lpc) is different than the width of the partial cut (Wpc) (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings), or wherein the length is greater than the width (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 17, Yener teaches the partial cut extends entirely though the height of the body but only a fraction of an entire width and/or length of the body (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 18, Yener teaches the partial cut comprises a length (Lpc) defining a longitudinal axis extending substantially perpendicular to the side surface (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 19, Yener teaches the body comprises at least two partial cuts (pars. [0136-139], [0164-169], [0193-195]; FIGS. 13, 14, 30-33, 54 and 55; see above for marked-up copies of Yener’s drawings).

Referring to Applicant’s claim 20, Yener teaches the shaped abrasive particles can be formed using a multiple sheets of material, multiple screens, and/or multiple holding blanks (par. [0258] of Yener).  For example, Yener teaches one process can include the use of a first screen, which is completely or partially filled with a first mixture, and provision of a second screen, which can be different in size, shape or orientation with respect to the first screen, and provision of a second mixture within the openings of the second screen (par. [0258] of Yener).  Yener teaches the first screen and second screen can have, but need not necessarily utilize, different size openings, different two-dimensional shapes of openings, and a combination thereof (par. [0258] of Yener).  Given how flexible Yener’s teachings are with respect to using multiple screens and/or holding blanks which can be different in size, shape or orientation to each other (par. [0258] of Yener), there is a reasonable expectation a resultant shaped abrasive particle can exhibit and possess voids having different size(s) and/or shape(s) and/or contour(s) from each other according to Applicant’s claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731